Title: To John Adams from Elbridge Gerry, 7 March 1797
From: Gerry, Elbridge
To: Adams, John



My dear Sir
Cambridge 7th March 1797

I am honored with your letters of the 13th & 20th of Feby, the former of which, being an answer to my last, shall be first attended to. After I had sent that letter to the post office, it occurred to me, that what I had viewed as a studied neglect might have been intended as good policy; & being convinced it was so, by reflecting on the subject, I was highly gratified by the explanation with which you have indulged me. My conjectures respecting the stile, I perceive, was not without foundation; altho it was erroneous with respect to the coadjutors: had it in all points been well founded, it was impossible for me, unauthorized & uninformed, to have brot you into public or even private veiw, or authorized, to have done it without your express approbation of the measures.
My ideas of the mutual benefits of our revolution to the U States & France, are not dissimilar to those which you have expressed. Previously to that important period, the monarchy of France was not, in fact, much more independent of G Britain that the thirteen colonies. One anecdote in point, I will beg leave to mention. A British admiral (Graves) at the commencement of the revolution, said to a committee sent to him for the release of some impressed inhabitants of Marblehead, that had France offered half the insult, to the British flag, which he had experienced from that town, G Britain would have declared war against her; & I believe she would. He further said, that if the inhabitants did not deliver up some goods, shipt from London for him, he would blow the town about their ears: notwithstanding which, they voted to retain & did retain the goods, & auction them, agreably to the continental association.  At that time, innumerable instances of similar spirit were exhibited thro’out the colonies, which the monarchy of France dared not to imitate; for a frown from Britain made her tremble. The quarrel between G Britain & the colonies was produced on their part, & abetted by France, by the oppression which both had experienced from Britain.  To free themselves from this, the Colonies alone, at every hazard, engaged in a contest with her. France, for several years, was a spectator; but being convinced at length, that they were equal to the conflict, she joined them in it; and without hazarding much, eventually liberated herself from political bondage:  It thus became a common cause, pursued by the colonies & France, not from mutual Friendship, but from motives of self interest.  France supplyed us with some necessary articles, & was liberal in the adjustment of her claims; but these, & all other obligations to her, were more than cancelled by her intrigues to deprive us of the fruits of our independence; & to leave us the humble born of being States dependant on France, instead of Colonies dependant on G Britain.  Notwithstanding this, Doctor Franklin whilst a minister, by his general conduct, & particularly by his emblem in commemoration of our independence, which you may recollect & which I have by me, induced the French Court & endeavored to persuade Congress to consider our independence, as the effect of gallic prowess, & friendship.  Congress, pitying the weakness of the doctor, exploded this idea, being convinced, that such interested friendship conferred no obligation, and that, had France not interfered, Britain might have longer distressed, but could not have subdued us....  If the monarchy of France had no better claim of gratitude on us, much less has the republic. The monarchy formed the treaty with us: the people who now compose the republick had no power to act at that Time. Not being free, they were mere political automatons. In consequence of our revolution, they became acquainted with their rights, which were dormant for ages, & have now resumed them. But they have no better claim of gratitude on us, for their services in our revolution, than the animals they employed in it: neither the one or the other having been volunteers in it, but both thro necessity obliged to obey their master, & to promote their veiws, & interest.  Nevertheless, France is now a republic, she was compelled to the measure by the folly of the unfortunate Louis the sixteenth, & the perfidy of his Counsellor. Her government being grounded on the sovereign authority of the people, is according to our own principles, a government de jure as well as de facto.  From principles of policy & not of gratitude, we have recognized it & accepted her ministers. France has taken umbrage at the conduct of our Government, notwithstanding their endeavours to preserve a strict neutrality. Her minister has preferred a remonstrance, the matter & manner of which are disrespectful to our government, the dignity of which must at all events be supported.  But in doing this, might not the greatest care to be taken not to irritate France, by carrying our explanations too far, or by any other means that can possibly be avoided. My opinion I confess is in the affirmative, because, 1st it will not consist with the dignity of our government to irritate that of my nation whatever.  Reproach is easily reverberated. 2dly France being the most powerful & not the least ambitious republick on earth, it is more elegible by soothing her, to secure her friendship, than by dealing too plainly, to risque her indignation.  3dly in the event of a war with her, if inevitable, the people of the U States will be much-divided; and if provoked, they will probably refuse their support in the prosecution of it. 4th Republicks should cultivate the friendship of each other, it being more than probable, that had the coalesced powers of Europe succeeded against France, they would have eradicated republicanism, as the bane of good government, from the earth.  These were some of the reasons, for the apprehension of mine. Which you have been pleased to notice.  If the information respecting the supposed author of Phocion is unfounded, I am glad of it: appearances favored it in my mind, & being apprized thereof, you will be prepared to mark his future doublings, should he pursue that track.
You enquire sir who is to be Governor? I think Sumner or Sullivan, they are the candidates of the two parties. I thank you for your friendly partiality. I have had the honor, with seventeen other candidates, of being nominated in the Gazettes. But the British party being influenced by antirevolutionists, will not vote for me, & the Jeffersonites who principally compose the other party, will not seize this opportunity to honor me with their confidence. indeed Massachusetts is by means of parties in so irritable a state, as to render the office precarious, notwithstanding the best endeavours of the person who may fill it, to give general satisfaction; & to hold it one year with the prospect of being kicked out the next, is not a pleasant situation. it is therefore in my mind not a very desirable object: altho I wish to see it honorably supported.
I must request you to forgive my prolixity in answer to your first letter, on a promise of reformation.  Your time is too precious to be much occupied in this way.  The approbation which you are pleased to express in your letter of the 20th of some of my observations to which it is an answer, altho it transcends their merit, cannot but be flattering. I am apprized of the great difficulty of obtaining correct political information from every quarter. But a correspondence with the most intelligent & candid of the state officers, Vizt. the Governor, the Leiut. Governor & Judges, & of the federal officers resident in or itinerant thro’ the states, & conferences with members of Congress, & with sensible travellers, will furnish means of information, which notwithstanding they may sometimes be discordant, will assist your judgment in ascertaining facts relative to domestic concerns; & when these are very important, the public will undoubtedly authorize the expence of employing suitable persons to repair to the States for the purpose mentioned. With respect to additional sources of information from abroad, my ideas were confined to the opening channels of information in addition to those of our ministers, in the Kingdom or states where they are resident. You & Mr. Jefferson having been in foreign embassies & formed acquaintances, will have an oppertunity of obtaining intelligence, if practicable, in this way.  Moreover we have federal officers abroad, consuls, agents, &c & private citizens who are often intelligent & can give useful information.  But any means that can be adopted, will I am sensible, be often inadequate to the purpose of penetrating the veiws, intrigues, & manœuvres of Courts.I cannot conclude this endless epistle without informing you, that your valedictory speech to the senate, expressing your ideas of the adequacy of its present institution, to all the purposes of good government, has quieted the apprehensions of the weak & deprived dissemblers of their pretexts respecting your terrific monarchical principles. This is the best evidence of the good policy of the address.
May God bless you administration my dear sir and be assured that I remain with the highest / sentiments of respect & esteem / Your sincere friend & / very huml. sert.
E Gerry